Citation Nr: 9917324	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  98-17 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a respiratory 
condition, to include bronchitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to November 
1945 and from February 1946 to June 1948.

This appeal arises from a decision by the Louisville, 
Kentucky, Department of Veterans Affairs (VA) Regional Office 
(RO).     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  No current respiratory pathology is shown to be related 
to service.   


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for a 
respiratory condition, to include bronchitis.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had two periods of active service, from April 
1942 to November 1945 and from February 1946 to June 1948.  
Service medical records reflect that he was treated for 
tonsillitis in December 1943 and returned to duty.  Chronic 
bilateral hypertrophic tonsillitis was diagnosed in September 
1944 and a tonsillectomy was performed that same month.  The 
report of the examination for separation, dated in November 
1945 indicated that his chest X-ray was normal and was 
negative for respiratory pathology.  

The veteran's service medical records for his second tour 
revealed that in September 1946, that he sought treatment for 
hearing loss, a buzzing sound and fullness in his left ear.  
Examination revealed hyperplastic lymphoid tissue.  He was 
transferred to Walter Reed General Hospital, where 
examination revealed a moderate amount of lymphoid tissue 
encroaching upon both Eustachian orifices.  An adenoidectomy 
was performed in February 1947.  Lymphoid tissue remained 
after the operation, so the veteran was referred for radium 
and X-ray treatments.  The radium and X-ray treatments were 
performed and service medical records indicate that the 
treatment was directed to the Eustachian orifices.  At the 
time of his discharge from the hospital in June 1947, the 
veteran stated that the fullness in his throat and left ear 
was gone.  The report of the examination for separation, 
dated in June 1948 noted a normal chest X-ray and was 
negative for any conditions other than left hearing loss.  


A June 1953 VA examination report was silent for complaints, 
symptoms or findings regarding a respiratory condition.  

A March 1959 otolaryngology report from Joseph C. Ray, M.D., 
stated that the veteran's septum was deviated to the right, 
almost blocking the right nostril.  His tonsils had been 
removed.  Regarding sinuses, the frontals and antrums were 
clear.  The diagnoses were deviated septum and impaired 
hearing.  The recommendations were sub mucous resection and 
fenestration of the left ear.  

A March 1959 VA medical examination was negative for 
respiratory pathology.

By rating decision dated in November 1959 service connection 
was established for a tonsillectomy and an adenoidectomy and 
a noncompensable evaluation was established for each.  

An August 1980 VA examination in August 1980 was negative for 
complaints, symptoms or findings regarding a respiratory 
condition. 

A February 1997 VA treatment note included an impression of 
chronic bronchitis and right side sinus pain.  The etiology 
of the veteran's bronchitis was not discussed.  A June 1997 
treatment note revealed that the veteran had been referred 
because of chronic sinus drainage, but that he denied any 
sinus problems, headaches nasal stuffiness or paroxysmal 
nocturnal dyspnea.  The assessment states that there were no 
ear, nose or throat abnormalities noted by history or 
examination.  An August 1997 treatment note contained an 
impression of chronic bronchitis.  An X-ray report dated that 
month noted the presence of severe interstitial fibrosis, 
unchanged from a December 1995 film.  The report is negative 
for an opinion regarding the etiology of the fibrosis.  

In February 1998 the veteran wrote that he wished to reopen 
his claim, indicating that he received radium treatments in 
service in 1947.  Accompanying his request was a magazine 
article from the January/February 1998 issue of the Disabled 
American Veterans magazine stating that veterans who were 
treated with radium may be at risk for further health 
problems.  The article did not mention a possible link 
between radium treatments and respiratory conditions.  

A March 1998 letter from a neighbor stated that the veteran 
had congestion and breathing difficulties.  Another March 
1998 letter described the veteran's hearing loss and stated 
that the author was concerned that the radiation treatment 
the veteran received in 1947 might be a contributing factor 
to his continued tinnitus and left hearing loss.  A friend 
wrote in March 1998 that he had known the veteran for 
approximately 10 years and that the veteran had suffered from 
bronchitis and hearing loss during that time.  He opined that 
the hearing loss and bronchitis had significantly worsened.

A February 1998 VA medical certificate was to the effect that 
the veteran had read an article that indicated that radium 
treatments could be harmful.  The veteran stated that he had 
had radium treatments in 1947 and wanted to know if he could 
get an increase in service connection.  The diagnostic 
impression was rule out larynx stenosis.  

Analysis 

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 77- 
78 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464 
(1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  Where 
the determinative issue involves a medical diagnosis, there 
must be competent medical evidence to the effect that the 
claim is plausible; lay assertions of medical status do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1998).  This requires a finding that there is a 
current disability which has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Id.  If the disorder is not chronic, it may 
still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

In the present case the veteran received treatment in service 
for tonsillitis, resulting in a tonsillectomy in 1944.  In 
1947, he underwent surgery to remove lymphoid tissue 
encroaching upon both Eustachian tubes.  Treatment included 
radiation and X-ray therapy, which was directed at the 
Eustachian orifices.  There is no evidence to suggest that 
the radiation/X-ray treatment was directed at the respiratory 
system so as to result in the development of a respiratory 
disorder, including bronchitis.  

Furthermore, while the veteran has, in the recent past, 
received treatment for bronchitis, he has presented no 
medical evidence to support his opinion that his present 
respiratory pathology is related to the tonsillectomy and 
adenoidectomy and radiotherapy he received in service.  
Although the veteran is competent to provide an account of 
his symptoms, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge".  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  Similarly, the lay 
statements were also considered; but since none of the 
veteran's acquaintances indicated that he or she has any 
medical expertise, the statements are not sufficient to make 
the veteran's claim well grounded. 

Where the claimant has failed to submit a well-grounded 
claim, the VA does not have a statutory duty to assist the 
claimant in developing facts pertinent to the claim. 38 
U.S.C.A. § 5107(a).  However, the VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete the application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).

In this case, the RO fulfilled its obligation under § 5103(a) 
in the October 1998 statement of the case in which the 
appellant was informed that the reason for the denial of the 
claim was because the evidence did not show that his 
respiratory condition was approximately due to or the result 
of in-service radium treatments.  Furthermore, by this 
decision, the Board is informing the appellant of the 
evidence which is lacking and that is necessary to make the 
claim well-grounded.


ORDER

The appeal of the issue of entitlement to service connection 
for a respiratory condition, to include bronchitis is denied. 



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals


